DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 4/24/2022.  These drawings are acceptable and are hereby entered. The previous Objection to the Drawings has been withdrawn. 

Allowable Subject Matter
Claims 1-9 and 11-17 are allowed over the prior art of record. 
The following is an examiner’s statement of reasons for allowance:
Claim 1 is directed to a method for the production of a shoe, and more specifically, to joining a shoe upper and a shoe sole. The method requires inserting both footwear components into a negatively shaped holding part and into a flexible container element. Notably, air in the flexible container element is evacuated and microwave radiation is applied to a contact zone between the shoe upper and the shoe sole. 
Previously cited US 6,497,786 to Kilgore teaches a method for joining a shoe upper and a shoe sole in a flexible container element and applying microwave radiation to the workpiece. Previously cited US 2019/0008237 to Wang teaches placing a shoe upper and a shoe sole in a negatively shaped holding part. However, as noted in Applicant’s remarks, Wang teaches a mold (interpreted as a negatively shaped holding part) comprising an embedded heater and the mold itself is heated to transmit heat to the shoe upper and then to the adhesive. Further, Applicant notes the mold of Wang would necessarily absorb microwaves and would substantially inhibit microwaves from reaching an adhesive as taught by Kilgore. These remarks are persuasive. Modification of the cited references to include the claimed features would frustrate their purpose and intended operation. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262. The examiner can normally be reached Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                        


/SHARON M PRANGE/Primary Examiner, Art Unit 3732